Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-20 are pending and are examined in the present office action.
Claim 8--102 (they do not recite that the seed has a trait and comprises the morphological and physiological characteristics of soybean variety CL1560517.
Claims 13-15 and 17-20--written description (no accession number).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 13-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The rejection includes dependent claims.
Claims 13-15 and 17-20 are indefinite for reciting “soybean variety 01073503”.  Applicants have not disclosed the characteristics or identity of any “soybean variety 01073503”.
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 13-15 and 17-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a plant produced by the method of claim 11 wherein the plant comprises the desired trait and all of the morphological and physiological characteristics of soybean variety CL1560517, a method of introducing a single locus into a soybean variety comprising crossing the CL1560517, a plant or seed of soybean variety.
Given the indefiniteness of “soybean variety 01073503” as recited above, the office is not apprised of the varieties’ morphological, physiological and genetic characteristics.
The specification only characterizes the plant of soybean variety CL1560517, representative seed of said soybean variety having been deposited under ATCC Accession No.  PTA-124927, in terms of its collection of morphological and physiological traits.  No disclosure has been provided for any soybean variety CL1560517.  The office contends applicants do not disclose morphological and physiological traits associated with any “soybean variety 01073503” and in addition applicants do not include the deposit accession number for the recited soybean variety.  Therefore, the recited plants are not adequately described.
The Federal Circuit has recently clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus." Id. 
See MPEP Section 2163, page 156 of Chapter 2100 of the August 2001 version,column 2, bottom paragraph, where it is taught that 
[T]he claimed invention as a whole may not be adequately described where aninvention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. 
Given the claims’ breadth and lack of guidance as discussed above, thespecification fails to provide an adequate written description of the genus of soybean variety 01073503.  Accordingly, one skilled in the art would not have recognized applicants to be in possession of the claimed invention at the time of filing. See the Written Description Guidelines, Revision 1, March 25, 2008. 
Mike See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at1021, (Fed. Cir. 1991 ) where it is taught that a gene is not reduced to practice until theinventor can define it by "its physical or chemical properties" (e.g. a DNA sequence).  
Amending the claims to include the deposit accession number as is recited in, for example, claim 1, will obviate the rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 10 click no 2 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 8, 13-15 and 17-20   are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long (2016, Patent Number: US 9,320,228 B2).
The claims are drawn to a plant produced by the method of claim 11 wherein the plant comprises the desired trait and all of the morphological and physiological characteristics of soybean variety CL1560517, a method of introducing a single locus into a soybean variety comprising crossing the CL1560517, a plant or seed of soybean variety.
	Given the indefiniteness of the claims as summarized above, the office interprets the claims to be drawn to any soybean variety.
Long discloses soybean cultivar 16333091 exhibiting purple flower color, light tawny pubescence color, brown pod color and a maturity group of III, which is the same as applicants’ soybean variety CL1560517 and methods of using said plant (column 6, Table 1).
Since the Patent Office does not have the facilities to examine and compare the plant of Applicants’ with that of the prior art, the burden of proof is upon the Applicants to show an unobvious distinction between the claimed plant and the plant of the prior art.  See In re Best, 562F.2d 1252, 195 USPQ 430 (CCPA 1977).  Additionally, see In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), which teaches that a product-by-process claim may be properly rejected over prior art teaching the same product produced by a different process, if the process of making the product fails to distinguish the two products.   
Given the office’s interpretation of the claims, long anticipates the claimed invention.  
	Amending the claims to include the deposit accession number will obviate the rejection.  
5.	Claims 8, 13-15 and 17-20 are not allowed.  
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART F BAUM whose telephone number is 571-272-0792.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STUART F BAUM/
Primary Examiner, Art Unit 1663